DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-14, filed 06/01/2021, with respect to the rejection(s) of claim(s) 1-10 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2019/0047298) in view of Patterson (US 2018/0339437).
With regard to claim 1, Hashimoto discloses a conveyance control device (70) configured to control conveyance of a sheet-shaped recording medium (300) [web-shaped recording medium; Para. 0043] onto which a liquid (CMYK & special color) [Para. 0040] is discharged by a liquid discharge device (31-35) [IJ head array; Para. 0040], the conveyance control device comprising:

a non-contact conveyor (41); and
processing circuitry [Para. 0153] configured to control at least one of an operation of the conveyance driving roller and an operation of the non-contact conveyance roller so that a speed of the outer peripheral surface of the non-contact conveyance roller becomes a speed relatively faster than the conveyance speed of the sheet-shaped recording medium. [Each of the functions described (see Para. 0029, 0036) can be implemented by one or more processing circuits to include controlling an operation of the conveyance driving roller; Para. 0153].
Hashimoto does not disclose a non-contact conveyance roller that constitutes part of a conveyance path of the recording medium, the non-contact conveyance roller having an outer peripheral surface in a non-contact state with the recording medium during conveyance of the recording medium.
However, Patterson teaches a non-contact conveyance roller (1114a) [air-turn roller; Para. 0135; Fig. 13B] that constitutes part of a conveyance path of the recording medium (1102a), the non-contact conveyance roller having an outer peripheral surface in a non-contact state with the recording medium during conveyance of the recording medium [Fig. 13B],
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the air turn bar of Hashimoto with the roller of Patterson in order to prevent lateral or angular constraint on the sheet shaped recording medium.
With regard to claim 9, Hashimoto's modified conveyance control device disclosing all the limitations of claim 1 and Hashimoto also discloses further comprising a sensor (46) [displacement sensor; Para. 0112] configured to detect a gap between the outer peripheral surface of 
With regard to claim 10, Hashimoto's modified conveyance control device disclosing all the limitations of claim 1 and Hashimoto also discloses an image forming apparatus (1) [Para. 0028] comprising: the conveyance control device according to claim 1 configured to control the conveyance of the sheet-shaped recording medium; and the liquid discharge device configured to discharge the liquid onto the sheet-shaped recording medium conveyed by the conveyance control device, to form an image on the sheet-shaped recording medium.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2019/0047298) in view of Patterson (US 2018/0339437) as applied to claim 1 above, and further in view of Ohmura (US 2012/0160117).
With regard to claim 2, Hashimoto's modified conveyance control device disclosing all the limitations of claim 1, Hashimoto modified does not disclose wherein the processing circuitry operates the non-contact conveyance roller before a start of the conveyance of the recording medium.
However, Ohmura teaches a processing circuitry (90) [controller; Para. 0101] is configured to operate a non-contact conveyance roller before a start of the conveyance of the sheet-shaped recording medium. [Para. 0006]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the noncontact conveyance roller before a start of the conveyance of the recording medium in order to improve productivity.
With regard to claim 3, Hashimoto's modified conveyance control device disclosing all the limitations of claim 1 but does not disclose wherein, before a part of the sheet-shaped recording medium having passed the liquid discharge device reaches a position of the outer peripheral surface of 
However, Ohmura teaches rotation speed of roller (51) is adjusted by driving control of the motor (54). [Para. 0047]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the non-contact conveyance roller of Hashimoto modified such that the speed of the outer peripheral surface of the non-contact conveyance roller becomes the prescribed speed so that the amount of sag of the web is maintained to be constant.
With regard to claim 4, Hashimoto's modified conveyance control device disclosing all the limitations of claim 3, and Ohura also discloses wherein, after the part of the sheet-shaped recording medium passes the non-contact conveyance roller, the processing circuitry in configured to operate the non-contact conveyance roller at a speed relatively slower than the conveyance speed of the sheet-shaped recording medium. [Para. 0047],
With regard to claim 5, Hashimoto's modified conveyance control device disclosing all the limitations of claim 1, but does not disclose wherein, after a stop of the conveyance of the  sheet-shaped recording medium, the processing circuitry is configured to stop operation of the non-contact conveyor.
However, Ohmura teaches a processing circuitry (90) [controller; Para. 0101] operates the non-contact conveyance roller after a start of the conveyance of the recording medium. [Para. 0006]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the noncontact conveyance roller after a start of the conveyance of the recording medium, in order to improve productivity.
claim 6, Hashimoto's modified conveyance control device disclosing all the limitations of claim 1, and Hashimoto modified also discloses wherein the non-contact conveyor includes: the non-contact conveyance roller [media roller; Para. 0042].
Hashimoto does not disclose a timing belt configured to transmit motive power to the non-contact conveyance roller, and a motive power source configured to supply the motive power transmitted via the timing belt, and wherein the processing circuitry is configured to control the motive power source to control the speed of the outer peripheral surface of the non-contact conveyance roller.
However, Ohmura teaches a timing belt (55) configured to transmit motive power to conveyance roller (51), and a motive power source (54) configured to supply the motive power transmitted via the timing belt [Para. 0037; Fig. 2], and wherein the processing circuitry controls the motive power source to control the speed of the outer peripheral surface of the non-contact conveyance roller [Para. 0047].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the timing belt and power source of Ohmura with the non-contact conveyance roller of Hashimoto modified in order to drive the non-contact conveyance roller intermittently.
With regard to claim 7, Hashimoto's modified conveyance control device discloses all the limitations of claim 6, and Ohmura teaches wherein the motive power source is configured to supply the motive power to the non-contact conveyance roller and the conveyance driving roller [Fig. 4].

Claims 8, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2019/0047298) in view of Patterson (US 2018/0339437) as applied to claim 7 above, and further in view of Shirane (US 2015/0166282).
With regard to claim 8, Hashimoto’s modified conveyance control device discloses all the limitations of claim 7, but does not disclose wherein the non-contact conveyor includes a motive power 
However, Shirane teaches a non-contact conveyor (19) includes a motive power connection switcher (76) [Para. 0086] configured to switch connection and disconnection of the motive power to the non-contact conveyance roller.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a motive power connection switcher to the non-contact conveyor of Hashimoto modified in order that the rotation of the web can be freed, controlled or can wind up.
With regard to claim 12, Hashimoto’s modified conveyance control device discloses all the limitations of claim 8 but does not disclose wherein the processing circuitry is configured to control at least one of an operation of the conveyance driving roller and an operation of the non-contact conveyance roller so that the speed of the outer peripheral surface of the non-contact conveyance roller becomes the speed relatively faster than the conveyance speed of the recording sheet-shaped medium, upon a conveyance speed of the sheet-shaped recording medium being below a threshold speed.
However, Ohmura teaches a processing circuitry (90) [controller; Para. 0101] operates the non-contact conveyance roller. [Para. 0006]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the non-contact conveyance roller with a speed of the outer peripheral surface of the non-contact conveyance roller to become the speed relatively faster than the conveyance speed of the recording sheet-shaped medium, upon a conveyance speed of the sheet-shaped recording medium being below a threshold speed, in order to improve productivity.
With regard to claim 14, Hashimoto’s modified conveyance control device discloses all the limitations of claim 8, and Hashimoto modified also discloses the conveyance control device configured to control the conveyance of the sheet-shaped recording medium; and the liquid discharge device 

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 and 13 are objected to because the prior art does not teach or make obvious wherein a processing circuitry is configured to control at least one of an operation of a conveyance driving roller and an operation of a non-contact conveyance roller so that a speed of an outer peripheral surface of the non-contact conveyance roller becomes the speed relatively faster than a conveyance speed of a sheet-shaped recording medium, upon a conveyance speed of the sheet-shaped recording medium being below a threshold speed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        /ERICA S LIN/Primary Examiner, Art Unit 2853